Name: COMMISSION REGULATION (EC) No 3066/93 of 5 November 1993 laying down detailed rules for application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  regions of EU Member States;  trade
 Date Published: nan

 No L 274/ 12 Official Journal of the European Communities 6 . 11 . 93 COMMISSION REGULATION (EC) No 3066/93 of 5 November 1993 laying down detailed rules for application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance whereas that balance may be revised during the year on the basis of trends in the smaller islands' requirements ; Whereas, to ensure effective management of the supply arrangements, a timetable for the submission of licence applications should be established and the period of validity of aid certificates fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (2), lays down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products ; Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 1963/93 (4), lays down the detailed rules for the application of the system of import licences ; whereas Commission Regulation (EEC) No 891 /89 0, as last amended by Regulation (EEC) No 2884/93 (6), lays down special detailed rules for the cereals sector ; Whereas, in order to take account of commercial practices specific to the cereals sector, detailed rules, additional to or derogating from the provisions of Regulation (EEC) No 2953/93, should be laid down ; Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for cereal products for the smaller Aegean islands for the final quarter of 1993 and for 1994 should be established ; HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for cereal products originating in the Community for the smaller Aegean islands for the final quarter of 1993 and for 1994 shall be as laid down in the Annex hereto. Article 2 The validity of aid certificates shall expire on the final day of the second month following their month of issue. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 267, 28 . 10 . 1993, p. 4. 0 OJ No L 331 , 2. 12. 1988, p. 1 . (4) OJ No L 177, 21 . 7 . 1993, p. 19 . (4 OJ No L 94, 7. 4. 1989, p. 13 . (6) OJ No L 262, 21 . 10 . 1993, p. 59 , No L 274/136. 11 . 93 Official Journal of the European Communities ANNEX SUPPLY BALANCE FOR CEREALS FOR THE SMALLER AEGEAN ISLANDS FOR 1993 AND 1994 (in tonnes) Quantity 1993 (October  November  December) 1994 Cereal products ^ codes Islands belonging Islands belonging Islands belonging Islands belonging originating in to group A to group B to group A to group B the EEC Grain cereals 1001 , 1002, 1003, 1004 and 2 500 7 700 10 000 30 750 1005 Wheat flour 1101 and 1102 2 500 7 500 10 000 30 750 Food industry residues and waste 2302 to 2308 250 4 150 1 000 16 500 Preparations of a kind used in animal feeding 2309 90 250 1 600 1 000 6 500 Total 5 500 20 950 22 000 84 500 Grand Total 26 450 106 500 Group A : Thassos, Samothrace, Sporades, Kythira, Antikythira, Amoliani, islands of the nomos of Evia not including the island of Evia and the following islands of the nomos of Kiklades : Kea, Kythnos, Giaros, Andros, Tinos, Syros, Mykonos, Dilos and Rinia. Group B : The island of the nomos of Dodekanisa (Dodecanese), Khios, Lesvos (Lesbos) and Samos and the islands of the nomos of Kiklades not included in group A.